DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 06/21/2021. Claim 1 has been amended by incorporating claim 2. Similar amendment has been made to claims 14 and 20. Claims 2 and 15 have been canceled. Claims 1, 3-14, 16-20 remain pending in the instant application. A complete response to applicants remarks and a Notice of Allowability follow here below. 
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 06/21/2021, with respect to prior art rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and in view of the current amendments, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-14, 16-20 are allowed. These claims have been renumbered as 1-18.
Prior art reference Kinoshita (US 20180107884 A1) discloses “… road marking recognition device that recognizes a road marking from an image acquired by imaging a road surface of a road on which a vehicle is traveling, the road marking recognition device comprising: a storage unit configured to store a plurality of templates each of which corresponds to a corresponding one of a plurality of feature portions of a target road marking and between which a relative positional relationship is known, the target road marking being a road marking which is a recognition target; and a recognition unit configured to detect a second feature portion corresponding to a second template among the plurality of the templates when a first feature portion corresponding to a first template among the plurality of templates is detected from the image, the second template being located on a front side of the first feature portion in traveling direction.”
Similarly, Ben Shalom (US 20160318490 A1) discloses “identifying, from the image data, the type of the traffic light and determining from the contextual situation the direction the traffic light refers to. For example, in the second situation depicted in FIG. 9 relative to vehicle 200b, traffic light fixture 924 may be determined as the relevant traffic fixture, but traffic light fixture 924 includes two illuminated traffic lights 924a and 924b. Accordingly, processing unit 110 may determine that the status of traffic light 924a is a red light for continuing straight, and the status of traffic light 924b is a green light for turning right. In some embodiments, the determination of the status of the traffic light includes one or more of determining a location of the traffic light within a relevant traffic light, determining whether the traffic light is illuminated, determining a color of the traffic light, and determining whether the traffic light includes an arrow. In some embodiments, the traffic light may not include an arrow in itself, but there may be an auxiliary light or sign that is disposed adjacent (e.g., above or next to) the traffic light to indicate (e.g., with arrows) the direction to which the traffic light applies. Processing unit 110 may detect the traffic light and the auxiliary light or sign to determine whether the traffic light is green and the direction of the traffic light. In some embodiments, processing unit 110 may detect markings (e.g., arrows or words) on the surface of the road that indicate the direction of a respective lane and to which the respective traffic light applies. Processing unit 110 may determine the status and direction of the traffic light based on analysis of the image of the traffic light and the image of the markings on the road surface.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…obtaining image information of a road surface image collected by a vehicle; identifying first lane information of at least one first lane of the road surface from the image information, the first lane information comprising a location relationship between a travelling lane in which the vehicle is located and the at least one first lane, and a first lane feature of the at least one first lane that comprises one or more first lanes;

determining a target lane of the vehicle in the map corresponding to the travelling lane in the map in accordance with the first lane feature, the second lane feature, the location relationship, and the feature matching result.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665